Citation Nr: 1616982	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-35 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for periodontal disease, to include as secondary to service-connected disability, for compensation purposes.

2.  Entitlement to service connection for periodontal disease, to include as secondary to service-connected disability, for outpatient treatment purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a hearing in April 2012 before the undersigned.  A copy of the transcript is of record.

In January 2013, the Board remanded this case for further development and it has now been returned to the Board.  

Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  A claim for dental treatment purposes was adjudicated in a July 2013 rating decision and in the July 2013 supplemental statement of the case.  


FINDINGS OF FACT

1.  The Veteran does not have a dental disability for which compensation can be authorized.

2.  Service connection for outpatient treatment cannot be granted under Class I, II, II(a), II(b), II(c), IIR, III, IV, V, or VI.   

CONCLUSIONS OF LAW

1.  The criteria for service connection for periodontal disease have not been met.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.159, 3.381, 4.150, 17.161 (2015).

2.  The criteria for service connection of a dental disability for outpatient treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in July 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Veteran underwent adequate VA examinations in August 2008 and February 2013.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The examiners also provided rationales for the opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In January 2013, the Board remanded this case so that the Veteran's claim of entitlement to service connection for periodontal disease could be submitted to the Veterans Health Administration to determine if he meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2015).  That was done in June 2013.  There was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Service Connection for Periodontal Disease

The Veteran seeks compensation for periodontal disease.  He contends that it was caused by service-connected diabetes mellitus.  

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150 (2015).  Those disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  

The Board acknowledges that, as a general rule, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  There is evidence of record that both supports and refutes the Veteran's contention that his periodontal disease was caused or aggravated his service-connected diabetes mellitus.  

Here, the Veteran has not alleged, nor does the record show, that trauma has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth; or that a disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  As a result, the Veteran is not entitled to compensable service connection for periodontal disease because he does not have a disability recognized for service connection purposes.  Periodontal disease may be not be considered service-connected for compensation purposes.  38 C.F.R. § 3.381 (b) (2015).  Therefore, service connection for periodontal disease for compensation purposes is denied.  

Periodontal disease may not be considered service-connected for treatment purposes.  38 C.F.R. § 3.381(f) (2015).  However, it may nevertheless be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2015).

There are various categories of eligibility for VA outpatient dental treatment.  38 C.F.R. § 17.161 (2015).  The Veteran does not have Class I eligibility because he does not have a compensable service-connected dental disability.  He does not have Class II eligibility because he did not apply for treatment for a noncompensable service-connected dental condition within one year after service.  He does not have Class II(a) eligibility because he does not have a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma.  He is not homeless, was not a prisoner of war, and did not apply for service connection for missing teeth before April 5, 1983.  Therefore he does not have Class II(b), II(c), or Class IIR eligibility.  

He does not have Class III eligibility because he does not have a dental condition that has been professionally determined to be aggravating disability from an associated service-connected condition or disability which, in sound professional judgment, has a direct and material detrimental effect upon the associated basic condition or disability.   

He does not have Class IV eligibility because he does not have a disability rating of 100 percent and is not receiving a total rating for individual unemployability.   He does not have Class V eligibility because he is not enrolled in a rehabilitation program under chapter 31.  

Lastly, he does not have Class VI eligibility because he is not scheduled for admission or otherwise receiving care and services under 38 U.S.C. Chapter 17 and does not require outpatient dental care which is medically necessary, such as for dental condition clinically determined to be complicating a medical condition currently under treatment.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2015).

Therefore, the Veteran is not entitled to outpatient dental treatment.  

In reaching the conclusions reached in this decision, the Board finds the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for periodontal disease for compensation purposes is denied. 

Service connection for periodontal disease for outpatient treatment purposes is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


